Citation Nr: 0312072	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for coronary artery 
disease evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for hypertension 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1970.

This matter is before the Board of Veterans' Appeals 
("Board") on appeal of a December 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

A videoconference hearing was held in February 2003 before an 
acting Veterans Law Judge, who will participate in making the 
final determination of the claim and who was designated by 
the Chairman of the Board to conduct the hearing.  38 U.S.C.A 
§ 7107(c). 

REMAND

Since the hearing in February 2003, the veteran has submitted 
additional medical evidence, pertaining to heart disease, 
without a waiver of initial review by the RO. Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304,  -7305, -7316 (Fed. Cir. 2003).  The evidence reveals 
that the veteran has complained of repeated episodes of chest 
pain since his last VA examination. 

Also, although the veteran filed a notice of disagreement to 
the other issues decided in the December 2001 rating 
decision, namely, the initial rating for post-traumatic 
stress disorder, following the grant of service connection, 
and a rating in excess of 10 percent for hypertension, a 
statement of the case addressing these issues has not been 
furnished to the veteran.  Manlincon v. West, 12 Vet. App. 
238 (1999).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

		1.  Schedule the veteran for a VA 
cardiovascular examination to determine 
the severity of his coronary artery 
disease.  The examination should include 
appropriate testing to determine the 
veteran's workload capacity as measured 
by METs and left ventricular dysfunction 
as measured by an ejection fraction.  The 
examiner is asked to comment on whether 
there is clinical evidence of acute or 
chronic congestive heart failure.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  

		2.  After completing the requested 
development, adjudicate the increased 
rating claim for coronary artery disease, 
considering the additional evidence 
submitted since the issuance of the 
statement of the case.  If the decision 
is adverse to the veteran, then furnish 
the veteran and his representative a 
supplemental statement of the case.  

		3.  On the issues of the initial rating 
for post-traumatic stress disorder, 
following the grant of service 
connection, and a rating in excess of 10 
percent for hypertension, furnish the 
veteran and his representative a 
statement of the case.  In the context of 
the additional issues, notify the veteran 
and his representative of the provisions 
of 38 U.S.C.A. §§ 5103, 5103A.  Also 
notify the veteran and his representative 
that he must timely submit a substantive 
appeal in order to perfect an appeal of 
these additional issues to the Board.    

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




